Title: From Thomas Jefferson to Alexander Keech, 26 January 1822
From: Jefferson, Thomas
To: Keech, Alexander


Sir
Monticello
Jan. 26. 22.
Your favor of the 12th has been duly recieved & I regret that it is not in my power to give you a definite idea of the time when our University may be expected to be opened. the buildings of accomodation for the Professors & Students will all be compleatly finished in the Spring or Summer ensuing. we have then a large building to erect with rooms for a library examinations Etc which will require two years for it’s construction. but the funds destined for these objects have been so crippled by great losses, as to endanger a suspension of the works for a while. I hope it will be prevented; but still it places us at this moment under some uncertainty. we are anxious, as you are, to find an education for our youths nearer home and more homogeneous with the circumstances & character of our country. and our determination is to make it secondary to none; that whenever it commences, it shall be under Professors of the first order of science, on whatever side of the Atlantic to be obtained; in our own tongue, and on principles so liberal as to be worthy of all confidence. we shall be truly gratified should it become an instrument of nourishing those brotherly affections with our neighboring states which it is so much our interest and wish to strengthen.Your other enquiries would be a long task in writing for my slow and enfeebled hand. but it should have been undertaken, were it not that the matter requested is already in print. the extent & plan of our institution will be seen in the Report of the Commrs who were charged by the legislature with it’s preparation in 1818. this was printed in the newspapers of the day, & is to be found in the Analectic magazine of Feb.1819. the Reports of the Visitors since published annually in the month of December, give the history of the progress of the institution, and the last particularly, it’s present state & prospects. this was inserted at length in the Richmd enquirer of Dec.15. which can probably be found in Washington. whenever the epoch of opening the institution shall be ascertained it will be announced in the public papers some time previously, as until it is ascertained no measures can be ventured on for engaging Professors. with this imperfect information be pleased to accept the assurances of my respect.Th: Jefferson